                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                              April 09, 2020
                       IN THE UNITED STATES DISTRICT COURT
                                                                                           David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

STEVEN CRAIG MOODY,                               §
(TDCJ-CID #00809008)                              §
            Plaintiff,                            §
                                                  §
vs.                                               §    CIVIL ACTION H-20-0200
                                                  §
DANIEL D. DICKERSON, et al.,                      §
                                                  §
               Defendants.                        §


                                              ORDER


       Steven Craig Moody, an inmate of the Texas Department of Criminal Justice - Correctional

Institutions Division (TDCJ-CID), sued in January 2020, alleging civil rights violations resulting

from improper custodial classification and the denial of adequate medical care. On January 29,

2020, this Court dismissed Moody’s claims as barred by the three-strikes provision of 28 U.S.C.

§ 1915(g). (Docket Entry No. 8).

       In its order of Dismissal, this Court noted that prior to filing this action, he had at least two

suits and one appeal dismissed as frivolous. Moody v. Appleman, Appeal No. 02-40158 (5th

Cir.)(dismissed as frivolous on June 24, 2003); Moody v. Appleman, 1:00-0058 (E.D.

Tex.)(dismissed as frivolous on December 14, 2001); and Moody v. Griffith, 1:96-0754 (E.D.

Tex.)(dismissed as frivolous on February 28, 1997).

       Moody filed a motion for reconsideration, (Docket Entry No. 10), in which he argues that the

strike imposed in Civil Action Number 1:96-0754 is twenty-five years old and should not operate

to bar this filing. (Docket Entry No. 10, p. 3). Moody’s challenge to the validity of the strike based


O:\RAO\VDG\2020\20-0200.b01.wpd
on its age lacks merit. See Adepegba v. Hammons, 103 F.3d 383, 384–87 (5th Cir.1996), (holding

that the PLRA’s “three strikes” provision applied to an appeal pending prior to the effective date of

the PLRA and authorized denial of In Forma Pauperis status based on lawsuits and appeals dismissed

as frivolous prior to the effective date of the PLRA); Williams v. Edwards, 87 F.3d 126, 133 (5th Cir.

1996) (recognizing that the PLRA became effective April 26, 1996).

       Moody also argues that Civil Action Number 1:96-0754 was dismissed for failure to state

a claim and not based on frivolousness. A prisoner is not allowed to bring a civil action in forma

pauperis in federal court if, while incarcerated, three or more of his civil actions or appeals were

dismissed as frivolous or malicious or for failure to state a claim upon which relief may be granted,

unless he is in imminent danger of serious physical injury. 28 U.S.C. § 1915(g). Court records show

that Civil Action Number 1:96-0754 was dismissed as frivolous. Even if Civil Action Number 1:96-

0754 had been dismissed for failure to state a claim upon which relief may be granted, such dismissal

would still count as a valid strike under 28 U.S.C. § 1915(g).

       Moody’s motion for reconsideration, (Docket Entry No. 10), is DENIED.

       SIGNED at Houston, Texas, on         April 9                , 2020.




                                               VANESSA D. GILMORE
                                               UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-0200.b01.wpd                   2
